OMNIBUS AMENDMENT
 
This Omnibus Amendment (this “Amendment”), dated as of November 28, 2008, is
entered into by and among Incentra Solutions, Inc. (f/k/a Front Porch Digital,
Inc.) a Nevada corporation (the "Company"), and LV Administrative Services,
Inc., as administrative and collateral agent (the “Agent”) for each of Valens
Offshore SPV I, Ltd., a Cayman Islands Company (“Valens Offshore”) and PSource
Structured Debt Limited, a Guernsey company (“PSource” and, together with the
Agent and Valens Offshore, the “Holders” and each, a “Holder”) for the purpose
of amending that certain Secured Term Note, dated as of July 31, 2007, issued by
the Company to Calliope Capital Corporation (“CCC”) and subsequently assigned in
full to each of Valens Offshore and PSource (as amended, modified or
supplemented from time to time, the “Term Note”).  Reference is also made to
that certain Securities Purchase Agreement, dated as of July 31, 2007 by and
among the Company and CCC (as amended, modified or supplemented from time to
time, the “Purchase Agreement” and, together with the Term Note and the Related
Agreements referred to in the Purchase Agreement, the “Documents”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Documents, as applicable.


WHEREAS, the Company and each Holder have agreed to make certain changes to the
Term Note as set forth herein.


NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           The Term Note is hereby amended by deleting Section 1.3 in its
entirety and replacing said Section 1.3 with the following new Section 1.3:
 
“1.3           Principal Payments.  Amortizing payments of the aggregate
principal amount outstanding under this Note at any time (the “Principal
Amount”) shall be made in cash by the Company on February 1, 2008 and on the
first business day of each succeeding month thereafter through and including the
Maturity Date (each, an “Amortization Date”).  Commencing on the first
Amortization Date, the Company shall make monthly payments to the Holder on each
Amortization Date, each such payment in the amount of $285,714.28 together with
any accrued and unpaid interest on such portion of the Principal Amount plus any
and all other unpaid amounts which are then owing under this Note, the Purchase
Agreement and/or any other Related Agreement (collectively, the “Monthly
Amount”), provided, that however, the Monthly Amount payable on the Amortization
Dates for the months of December 2008, January 2009, February 2009, March 2009,
April 2009 and May 2009 shall be in the reduced amount of $142,857.14.  Any
outstanding Principal Amount together with any accrued and unpaid interest and
any and all other unpaid amounts which are then owing by the Company to the
Holder under this Note, the Purchase Agreement and/or any other Related
Agreement shall be due and payable on the Maturity Date.”
 
 
2.           The Company hereby agrees to pay to the Agent the aggregate sum of
$300,000 as additional interest (“Additional Interest”) with respect to the
outstanding principal amount evidenced by the Term Note. The Additional Interest
shall be deemed fully earned on the date hereof and shall be paid ratably to the
Holders of the Term Note ($273,750.00 to Valens Offshore, $26,250.00 to PSource)
at such time as the Company is required to repay all of the outstanding
principal balance evidenced by the Term Note, as amended hereby, whether at the
Maturity Date, upon acceleration, prepayment or otherwise (the “Additional
Interest Payment Date”).  The parties hereby agree that the fair market value of
the Additional Interest (as reasonably determined by the parties) to be received
by the Holders on the Additional Interest Payment Date is hereby designated as
additional interest.  The parties hereto further agree to file all applicable
tax returns in accordance with such characterizations set forth above, treating
each obligation to each Holder as a separate obligation, and shall not take a
position on any tax return or in any judicial or administrative proceeding that
is inconsistent with such characterization.  Notwithstanding the foregoing,
nothing contained in this paragraph shall, or shall be deemed to, modify or
impair in any manner whatsoever the Company’s obligations from time to time
owing to the Holders under the Term Note.
 

--------------------------------------------------------------------------------


 
3.           This Amendment shall be effective as of the date first written
above (the “Amendment Effective Date”) on the date when (i) the Company and each
Holder shall have executed this Amendment and (ii) the Company shall have
delivered to Agent its respective counterpart to this Amendment.


4.           Except as specifically set forth in this Amendment, there are no
other amendments, modifications or waivers to the Documents, and all of the
other forms, terms and provisions of the Documents remain in full force and
effect.


5.           The Company hereby represents and warrants to the Holders that as
of the date hereof, both before and after giving effect to this Amendment, (i)
no Event of Default exists and is continuing and (ii) all representations,
warranties and covenants made by the Company in connection with the Documents
are true, correct and complete and (iii) on the date hereof, all of the
Company’s covenant requirements have been met. The Company hereby agrees to, no
later than five days after the date hereof, file an 8-K with the Securities and
Exchange Commission disclosing the transactions set forth in this Amendment (the
“8-K”) on the date hereof.
 
6.           From and after the Amendment Effective Date, this Amendment shall
constitute a “Related Agreement” for all purposes of the Purchase Agreement and
the Related Agreements referred to in the Purchase Agreement, as each are
amended, modified or supplemented from time to time.


7.         This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and each Holder has caused this Amendment to be
effective and signed in its name effective as of the date set forth above.
 
 

  INCENTRA SOLUTIONS, INC.            
By:
\s\ Matthew Richman         Name: Matthew Richman     Title: Chief Corporate
Development Officer and Treasurer        

 
 

 
LV ADMINISTRATIVE SERVICES, INC.
as Agent
           
By:
\s\ Scott Bluestein     Name: Scott Bluestein     Title: Authorized Signer      
 



 

 
VALENS OFFSHORE SPV I, LTD.
By:  Valens Capital Management, LLC,
its investment manager
           
By:
\s\ Scott Bluestein     Name: Scott Bluestein     Title: Authorized Signer      
 

 

 
PSOURCE STRUCTURED DEBT LIMITED
By:  PSource Capital Limited, its investment
consultant
           
By:
\s\ John Gilfilian     Name: John Gilfilian     Title: Director        

 
3

--------------------------------------------------------------------------------


 
 
ACKNOWLEDGED BY:
 
 
MANAGEDSTORAGE INTERNATIONAL, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
 
INCENTRA SOLUTIONS INTERNATIONAL, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 

INCENTRA SOLUTIONS OF CALIFORNIA, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
 
4

--------------------------------------------------------------------------------


 
 
NETWORK SYSTEM TECHNOLOGIES, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
 
INCENTRA SOLUTIONS OF THE NORTHWEST, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
 
INCENTRA SOLUTIONS OF THE NORTHEAST, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
 
SALES STRATEGIES, INC.
           
By:
\s\ Matthew Richman     Name: Matthew Richman     Title: Secretary          

 
5

--------------------------------------------------------------------------------

